UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4762


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAQUARIES WASHINGTON, a/k/a JQ, a/k/a Flocka,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:19-cr-00022-FL-1)


Submitted: November 5, 2020                                 Decided: November 13, 2020


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Ayers II, AYERS & HAIDT, P.A., New Bern, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jaquaries Washington appeals the 132-month sentence imposed by the district court

following his guilty plea to possessing with intent to distribute heroin, in violation of

21 U.S.C. § 841(a)(1). Appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), concluding that there are no meritorious grounds for appeal but

questioning whether the district court imposed a reasonable sentence. Washington has

filed a supplemental pro se brief in which he similarly asserts that his sentence is

procedurally and substantively unreasonable. Finding no reversible error, we affirm.

       “We review a sentence for reasonableness ‘under a deferential abuse-of-discretion

standard.’” United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v.

United States, 552 U.S. 38, 41 (2007)). Here, the district court sufficiently justified the

below-Sentencing-Guidelines-range sentence by balancing Washington’s youth and future

plans against the need to promote deterrence and protect the public, given the seriousness

of Washington’s offense and criminal history. See United States v. Blue, 877 F.3d 513,

519 (4th Cir. 2017).    Furthermore, Washington has not rebutted the presumption of

reasonableness accorded to his below-Guidelines-range sentence.           United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Accordingly, we conclude that Washington’s

sentence is procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Washington, in writing, of the right to petition the

Supreme Court of the United States for further review. If Washington requests that a

                                             2
petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Washington.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3